Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimura (US 2017/0326700) in view of Sugiura (US 2019/0039198).
Regarding claims 1, 2, 8 and 9, Morimura discloses a machine tool 10 comprising: a visual sensor 46 (Note: the end effector 46 may be a camera)[0037] that monitors a machining portion of an workpiece during a cutting process (Note: the end effector 46 may be a sensor which senses information related to a target or a peripheral environment of the target wherein the target may be a workpiece or tool in the machining chamber) [0035,0038]; and a controller 34 (Note: the sensor/camera is fully capable of monitoring the swarf spread in the machining chamber) [0038], and drives and controls the visual sensor to position the visual sensor at a position where there is no influence of scattered substance (Note: the robot 20 moves the end effector 46 to change a position and orientation of the end effector 46 in order for the end effector to access the target wherein access means that the robot 20 moves close to the target to 
Regarding claims 5 and 12, Morimura discloses wherein the controller 34 sets a search range in which the machining portion can be monitored, according to a positional relationship between the workpiece and a cutting tool, and drives and controls the visual sensor to another position in the search range when there is an influence of the scattered substance (Note: the controller device is capable of analyzing a position, a shape, and a movement of the target based on the timing of detection and the positional information acquired) [0035].
Regarding claims 6 and 13, Morimura wherein the controller 34 drives and controls the visual sensor 46 to detect a predetermined characteristic point indicating the machining portion [0038, 0040].
Regarding claims 7 and 14, Morimura discloses wherein the visual sensor 46 is provided on an in-machine robot 20 which is movable in the machine tool 10, and the controller 34 drives and controls the visual sensor 46 by driving and controlling the in machine robot [0034, 0040].

Allowable Subject Matter
Claims 3, 4, 10, and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722